          Case 1:19-cv-07050-PKC-SJB Document 1 Filed 12/06/19 Page 1 of 6 PageID #: 1

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case                                                                   ORIGINAL
                                        United States District Court                                                 CHEN, J.
                                                                   for the

                                                     EASTERN District ofNEW YORK


                                                                      Division
                                                                                                           BULSARA, M.J.
                                                                             Case No.    ct 19-
                                                                                            (to befilled in bythe Clerk's Office)
                DARRELL GEORGE FULTON
                              Plaintiffls)
(Write thefull name ofeachplaintiffwhoisfiling thiscomplaint.
Ifthe names ofall the plaintiffs cannotfit inthe spaceabove,                 Jury Trial: (check one)     M Yes •          No
please write "see attached" in thespace andattach an additional
page withthefull list ofnames.)
                                  -V-




      CORE SERVICES GROUP, INC; MICHAEL
     LOWE, INDIVIDUAL & OFFICIAL CAPACITY; \j
       PATRICK MCFARLAND INDIVIDUAL &
     OFFICIAL CAPACITY; JOHN & JANE DOES,
                                                                                                                            IS3
                             Defendant(s)                                                                                   C=>

(Write thefull name ofeach defendant whois beingsued If the                                                                 VX3


names ofall the defendants cannotfit in the'space above, please                                                             rn
write "see attached"in the space and attach an additionalpage
with thefull list ofnames.)                                                                                                  i




                                                   COMPLAINT FOR A                                                         CO




I.         The Parties to This Complaint
           A.         The Plaintiff(s)

                      Providethe information belowfor each plaintiffnamed in the complaint. Attach additional pagesif
                      needed.

                                 Name                             Darrell George Fulton
                                 Street Address                   475 Carlton Avenue, Apt. 8A
                                 City and County                  Brooklyn, Kings
                                 State and Zip Code               New York 11238
                                 Telephone Number                 (646) 675-0805
                                 E-mail Address                   DGFultonbj316(2)/yahoo.com


           B.         The Defendant(s)

                      Provide the information below for each defendant named in the complaint, whether the defendant is an
                      individual, a government agency, an organization, or a corporation. For an individual defendant,
                      include the person'sjob or title (ifknown). Attach additional pages if needed.

                                                                                                                                    Page I of 6
          Case 1:19-cv-07050-PKC-SJB Document 1 Filed 12/06/19 Page 2 of 6 PageID #: 2

ProSe 1 (Rev. 12/16) Complaint for a Civil Case


                     Defendant No. 1

                               Name                        CORE Services Group, Inc.

                                Job or Title (ifknown)     Non-Profit Organization
                                Street Address             45 Main Street, Suite 711
                                City and County            Brooklyn, Kings
                                State and Zip Code         New York 11201

                                Telephone Number           (718)801-8050
                                E-mail Address (ifknown)   N/A



                     Defendant No. 2

                                Name                       Michael Lowe

                                Job or Title (ifknown)     CORE Brooklyn House Facility Director
                                Street Address             104 Gold Street

                                City and County            Brooklyn, Kings
                                State and Zip Code         New York 11201

                                Telephone Number           (718)498-0800
                                E-mail Address (ifknown)   mlowe^coresvcs.org


                     Defendant No. 3

                                Name                       Patrick McFarland

                                Job or Title (ifknown)     Residential Reentry Manager
                                Street Address             100 29th Street U.S.D.O.J., FBOP
                                City and County            Brooklyn, Kings
                                State and Zip Code         New York 11232

                                Telephone Number           N/A

                                E-mail Address (ifknown)   N/A



                     Defendant No. 4

                                Name                       John & Jane Does

                                Job or Title (ifknown)     N/A

                                Street Address             N/A

                                City and County            N/A

                                State and Zip Code         N/A

                                Telephone Number           N/A

                                E-mail Address (ifknown)   N/A




                                                                                                   Page 2 of 6
           Case 1:19-cv-07050-PKC-SJB Document 1 Filed 12/06/19 Page 3 of 6 PageID #: 3

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case


II.       Basis for Jurisdiction

          Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
          heard in federal court: cases involving a federal question and cases involving diversity of citizenship ofthe
          parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution orfederal laws ortreaties
          isa federal question case. Under 28 U.S.C. § 1332, a case inwhich a citizen ofone State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity of citizenship case, no defendant may bea citizen of the same State as anyplaintiff.

          What is the basis for federal court jurisdiction? (check allthat apply)
                 S     Federal question                             •     Diversity of citizenship

          Fill out the paragraphs in this section that apply to this case.

          A.         If the Basis for Jurisdiction Is a Federal Question

                     Listthe specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                     are at issue in this case.

                       42 U.S.C. 1983; Bivens v. Six Unknown Named Agents of the Federal Bureau ofNarcotics, 403 U.S.
                       388, 91 S.Ct. 1999,29 L.Ed.2d 619 (1971); Violation of Due Process; Liberty, and Equal Protection
                       rights; Violation of First, Fifth and Sixth Amendment rights; Retaliation and False Imprisonement.


           B.         If the Basis for Jurisdiction Is Diversity of Citizenship

                      1.         The Plaintiffs)

                                            If the plaintiff is an individual
                                            The plaintiff, (name) Darrell George Fulton                             , is a citizen ofthe
                                            State of (name)     New York


                                            If the plaintiff is a corporation
                                            The plaintiff, (name)                                                   , is incorporated
                                            under the laws of the State of (name)
                                            and has its principal place of business in the State of (name)



                                 (Ifmore than oneplaintiffis named inthe complaint, attach an additionalpageproviding the
                                 same informationfor each additionalplaintiff.)

                      2.         The Defendant(s)

                                 a.         If the defendant is an individual

                                            The defendant, (name)         Michael Lowe, and Patrick McFarland       , is a citizen of
                                            the State of(name)          New York                                . Or is a citizen of
                                             (foreign nation)


                                                                                                                                Page 3 of 6
           Case 1:19-cv-07050-PKC-SJB Document 1 Filed 12/06/19 Page 4 of 6 PageID #: 4

ProSe 1 (Rev. 12/16) Complaint for a Civil Case




                                          If the defendant is a corporation
                                          The defendant, (name)      CORE Services Group, Inc.               , is incorporated under
                                          the laws of the State of (name)     New York                                 , and has its
                                          principal place of business in the State of (name)      New York
                                          Or is incorporated under the laws of (foreign nation)     N/A
                                          and has its principal place of business in (name)       New York

                                (Ifmore than one defendant is named in the complaint, attach anadditionalpageproviding the
                               same informationfor each additional defendant.)

                                The Amount in Controversy

                                The amount in controversy-the amountthe plaintiff claims the defendant owes or the amount at
                                stake-is more than $75,000, not counting interest and costs ofcourt, because (explain):
                                 $100,000.00,due to the physical and mental affects on the plaintiff, due to the lost of liberty
                                 interest; business capital and financial opportunities.




III.      Statement of Claim

          Write a short and plain statementofthe claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiffis entitled to the damages or otherreliefsought. Statehow each defendant was
          involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
          the dates and places of that involvement or conduct. If morethan one claim is asserted, numbereach claim and
          write a short and plain statementof each claim in a separate paragraph. Attach additional pages if needed.




                                                                                                                            Page 4 of 6
           Case 1:19-cv-07050-PKC-SJB Document 1 Filed 12/06/19 Page 5 of 6 PageID #: 5

ProSe 1 (Rev. 12/16) Complaint for a Civil Case


          The gist ofthiscomplaint is based ontwo recorded incident reports that were deliberately issued withthe
          malicious intentto bring harm uponthe plaintiffas a means to silence and punish him. The incident reports are
          from April 29th (#3121092) and May 10th of 2018 (#3126524), and issued while the plaintiffwas serving early
          release in a Federal Half-way House Program. Ultimately the issuing ofthese incident reports along with other
          false allegations, landed the plaintiffback in prison where therest of his sentence was completed. None of the
          sanctions recommended that the plaintiffbe remanded backto prison, but afterMr. Fulton confronted Mr. Lowe
          about his knowledge of Mr. Lowe's favoritism and unlawful activities, a retalitory remand to prison quickly
          followed.

          Mr. Lowedisregarded evidence that established the plaintiff could not have committed the charge under
          (#3126524)(possession ofanything unauthorized), because documented records established he was authorized to
          have the devise in question. Nevertheless, Mr. Lowehad knownthis because he personally suppressed the
          evidence, but hadbeen unaware the plaintiffhad his own copy. That evidence andotherclaimseventually
          caused the granting of plaintiffs appeal over time on August 24th, 2018, and expungement ofthe charges. In
          addition, Mr. Lowe initially claimed the remand back to prison was because the plaintiffwas late getting back to
          the Half-Way House after an authorized Doctor's appointment, ofwhich Mr. Lowe himselfintentionally failed to
          grant the required extended time needed to complete, butwhen that accusation did notturn outthe wayhe
          wanted, he later claimed it was based on the incident (#3121092).

          The defense thatwas disregarded, was that incident (#3121092)(being out ofbounds), was clearly an error,
          because the tracking device that wasattached to plaintiff unquestionably established that plaintiffwas in route to
          the authorized designation, not at any unauthorized location. Ultimately the evidence prove correct and that
          appeal was also granted and the incident report expunged on August 24th, 2019. Mr. Lowe has deliberately and
          maliciously violated rights of constitutional magnitude, as wellas Equal Protection, and Liberty rights, that
          posed an atypical and significant harship upon plaintiff.

          No Due Process was ever afforded to the plaintiffasto exactly why he was being deprived ofhis liberty rights
          and remanded backto prison. The incident reports were clear, albeit untrue, asto some alleged violations
          committed by the plaintiff. However, no hearing was ever afforded to himthat those charges were the cause of
          his remand, no noticewas ever given and no recorded documents existedas to the connections. Mr. McFarland
          was contacted about the connection ofthe charges to plaintiffs remand, and presented no evidence ofthe
          connection or offered no Due Process as to the plaintifiPs claims,totallingdisregarding such rights underthe U.S.
          Constitution, Equal Protection and Liberty rights, that has posed an atypical and significant hardship upon
          plaintiff.

          CORE Services has failed to meet their obligations asa contracted entity when selecting, training andtesting
          specific employees, that caused atypical and significant hardship on the plaintiff. They must be heldliable equal
          to the other defendants, or greater.



IV.       Relief


          State briefly and precisely whatdamages or other reliefthe plaintiffasksthe court to order. Do not make legal
          arguments. Include any basis for claiming that the wrongs alleged are continuing atthe present time. Include
          the amountsof any actual damages claimed forthe acts alleged andthe basis for these amounts. Include any
          punitive orexemplary damages claimed, theamounts, and the reasons you claim you are entitled to actual or
          punitive money damages.




                                                                                                                     Page 5 of 6
          Case 1:19-cv-07050-PKC-SJB Document 1 Filed 12/06/19 Page 6 of 6 PageID #: 6

ProSe 1(Rev. 12/16) Complaint for a Civil Case


          The damages should be awarded in the amountof $100,000.00 (One Hundred Thosand Dollarsand Zero Cents),
          for the violationof plaintiffs liberty rights, to afford adequateDue Process, protected Equal Protection rights,
          and relevant constitutional rights, whichall include damages of punitive nature, exemplary, compensatory and
          money damages, in part for the lost of business earnings and wages.




V.        Certification and Closing

          Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
          and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increasethe cost of litigation;(2) is supported by existing law or by a
          nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
          evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
          opportunity for further investigation or discovery; and (4) the complaintotherwise complies with the
          requirements of Rule 11.

          A.        For Parties Without an Attorney

                    I agree to provide the Clerk's Office with any changes to my address where case—related papers may be
                    served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                    in the dismissal of my case.

                    Date of signing:


                    Signature of Plaintiff
                    Printed Name of Plaintiff


          B.        For Attorneys


                    Date ofsigning:              /1<~2~

                    Signature of Attorney
                    Printed Name of Attorney
                    Bar Number                        N/A

                    Name of Law Firm                  N/A

                    Street Address                    475 Carlton Avenue, Apt. 8A
                    State and Zip Code                Brooklyn, New York 11238
                    Telephone Number                  (646) 675-0805
                    E-mail Address                    DGFultonbj316@yahoo.com




                                                                                                                     Page 6 of 6
